Case 20-71171-pmb   Doc 5   Filed 10/28/20 Entered 10/28/20 10:34:29   Desc Main
                            Document     Page 1 of 11
Case 20-71171-pmb   Doc 5   Filed 10/28/20 Entered 10/28/20 10:34:29   Desc Main
                            Document     Page 2 of 11
Case 20-71171-pmb   Doc 5   Filed 10/28/20 Entered 10/28/20 10:34:29   Desc Main
                            Document     Page 3 of 11
Case 20-71171-pmb   Doc 5   Filed 10/28/20 Entered 10/28/20 10:34:29   Desc Main
                            Document     Page 4 of 11
Case 20-71171-pmb   Doc 5   Filed 10/28/20 Entered 10/28/20 10:34:29   Desc Main
                            Document     Page 5 of 11
Case 20-71171-pmb   Doc 5   Filed 10/28/20 Entered 10/28/20 10:34:29   Desc Main
                            Document     Page 6 of 11
Case 20-71171-pmb   Doc 5   Filed 10/28/20 Entered 10/28/20 10:34:29   Desc Main
                            Document     Page 7 of 11
Case 20-71171-pmb   Doc 5   Filed 10/28/20 Entered 10/28/20 10:34:29   Desc Main
                            Document     Page 8 of 11
Case 20-71171-pmb   Doc 5   Filed 10/28/20 Entered 10/28/20 10:34:29   Desc Main
                            Document     Page 9 of 11
Case 20-71171-pmb   Doc 5    Filed 10/28/20 Entered 10/28/20 10:34:29   Desc Main
                            Document      Page 10 of 11
Case 20-71171-pmb   Doc 5    Filed 10/28/20 Entered 10/28/20 10:34:29   Desc Main
                            Document      Page 11 of 11
